                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

SANQUA CUMMINGS,

                       Petitioner,                       Case No. 1:19-cv-878
v.                                                       Honorable Paul L. Maloney
RANDEE REWERTS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                            Discussion

               I.     Factual allegations

               Petitioner Sanqua Cummings is incarcerated with the Michigan Department of

Corrections at the Carson City Correctional Facility (DRF) in Montcalm County, Michigan.

Following an eight-day jury trial in the Kent County Circuit Court, Petitioner was convicted of

first-degree premeditated murder, in violation of Mich. Comp. Laws § 750.316; commission of a

gang-related felony, in violation of Mich. Comp. Laws § 750.411u; felon in possession of a firearm

(felon-in-possession), in violation of Mich. Comp. Laws § 750.224f; and possession of a firearm

during the commission of a felony (felony-firearm), in violation of Mich. Comp. Laws § 750.227b.

On January 19, 2017, the court sentenced Petitioner as a fourth habitual offender, Mich. Comp.

Laws § 769.12, to concurrent prison terms of life without parole for murder, 23 to 75 years for

gang-related felony, and 23 to 75 years for felon-in-possession. Those sentences were to be served

consecutively to a 5-year term of imprisonment for felony-firearm.

               The Michigan Court of Appeals described the basic facts underlying Petitioner’s

criminal prosecution as follows:

       Just after midnight on August 12, 2015, Marquaan Crosby was shot and killed. The
       prosecution presented evidence that Cummings and three accomplices ambushed
       Crosby and three others as they were walking near Adams Street and Marshall
       Avenue in Grand Rapids, Michigan. There was evidence that Cummings and his
       friends were members of the Bemis street gang and of a sub-group that Cummings
       named “Trained To Go” (TTG). It also appears that Cummings’s group believed
       that the individuals they ambushed were members of a rival street gang called “900”
       or “Adams.” Several witnesses testified that Cummings and his accomplices
       planned the shooting because two Adams gang members had shot at Cummings
       following a verbal altercation on August 11, 2015. There was testimony that
       Cummings was one of the individuals who fired shots at the victim; however, no
       one directly identified him as the person who killed the victim.

(Mich. Ct. App. Op., ECF No. 2-1, PageID.36.) The fact that Petitioner was not conclusively

determined to be the shooter who killed Marquaan Crosby did not preclude a finding of guilt on


                                                2
first-degree murder. As the appellate court pointed out, “‘[a] defendant may be vicariously liable

for murder on a theory of aiding and abetting.’” (Id., PageID.37.) The court of appeals described

the underlying facts relating to aiding and abetting liability as follows:

        The evidence at trial established the existence of gang rivalry: the Bemis gang and
        TTG members prided themselves in their readiness to shoot and kill opponents.
        There was evidence that Cummings and the people he was with were associated
        with the Bemis gang and the TTG sub-group. Further, the individuals firing at the
        victim—Cummings and at least two other members of TTG—traveled to the area
        where the shooting took place and searched for someone to shoot as retaliation for
        members of the Adams gang shooting at Cummings the previous day. . . . The
        individuals with Cummings at the time of the shooting admitted at trial that they all
        intended to shoot to kill and injure Adams gang members. . . . Before the shooting,
        Cummings and another individual hid in one location while the other two
        individuals with Cummings hid in another spot. The person hiding with Cummings
        testified that he did not shoot, but that he heard gunshots coming from the area he
        was in, which allows for an inference that Cummings fired a gun. Multiple
        witnesses testified that after the shooting Cummings stated that he thought he had
        hit someone. There was also testimony that the bullets in the victim’s body matched
        the gun that Cummings was known to carry and use to shoot at people. . . . [T]here
        was evidence that Cummings orchestrated the trip to Adams Street so that TTG
        could retaliate against the Adams gang for shooting at him the previous day.
        Further, witnesses testified that Cummings fired at the victim, who he believed he
        successfully hit. . . . Finally, the record reflects that after the shooting, Cummings
        and the others fled the area, hid their guns, and lied about their involvement.

(Id., PageID.37-38.)

                Petitioner, with the assistance of counsel, directly appealed his convictions to the

Michigan Court of Appeals. He raised two issues, identified by the court of appeals as follows:

(1) “the prosecution presented legally insufficient evidence to convict [Petitioner] of first-degree

premeditated murder . . .[;]” and (2) Petitioner’s “lawyer provided ineffective assistance because

he failed to prevent admission of evidence of [Petitioner’s] alleged gang membership.” (Id.) By

unpublished opinion issued February 13, 2018, the Michigan Court of Appeals denied relief,

affirming the trial court.

                Petitioner then filed a pro per application for leave to appeal in the Michigan

Supreme Court, presumably raising the same issues he raised in the court of appeals.             See
                                                  3
https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx       (search       docket

number 336940). By order entered July 27, 2018, the Michigan Supreme Court denied leave to

appeal “because [the court] was not persuaded that the questions presented should be

reviewed . . . .” (Mich. Order, ECF No. 2-1, PageID.42.)

               On October 21, 2019, Petitioner timely filed his habeas corpus petition raising two

grounds for relief, as follows:

       I.      Petitioner was deprived of his Sixth Amendment right to the effective
               assistance of counsel and his right to due process where trial counsel failed
               to appeal the alleged gang membership charge.

       II.     The evidence was insufficient to support Petitioner’s conviction of first-
               degree murder.

(Pet., ECF No. 1, PageID.3.)

               II.     AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).




                                                 4
               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their




                                                   5
adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

                The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

                III.    Discussion

                        A.      Gang membership

                The crux of Petitioner’s first habeas challenge is the alleged due process violation

he contends occurred because the jury’s view of him was tainted by all of the evidence that

Petitioner was a gang member. That evidence, Petitioner reasons, was only admitted because of

the gang-related felony charge. That charge, in turn, was only before the jury because his counsel

failed to secure dismissal of the charge in the district court or the circuit court.

                Petitioner’s presentation of this issue here appears to deviate from his presentation

of the issue in the Michigan appellate courts. Here, Petitioner focuses his ineffective assistance

claim on counsel’s failure to seek an interlocutory appeal after counsel failed to obtain dismissal

of the charge in the lower courts. There is nothing in the court of appeals’ opinion that suggests

he framed the issue as a failure to file an interlocutory appeal when he raised it in the Michigan

appellate courts.



                                                   6
               If Petitioner did not make the claim that counsel was ineffective for failing to file

an interlocutory appeal in the Michigan appellate courts, that claim remains unexhausted. Before

the Court may grant habeas relief to a state prisoner, the prisoner must exhaust remedies available

in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

Exhaustion requires a petitioner to “fairly present” federal claims so that state courts have a “fair

opportunity” to apply controlling legal principles to the facts bearing upon a petitioner’s

constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270, 275-77 (1971);

Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6 (1982). It does

not appear that Petitioner has ever fairly presented the issue of counsel’s failure to file an

interlocutory appeal at either level of the Michigan appellate process. Although the habeas statute

prevents the Court from granting habeas relief on an unexhausted claim, 28 U.S.C. § 2254(b)(1),

the Court may still deny relief on such a claim, 28 U.S.C. § 2254(b)(2). The Court will proceed

to consider the claim to determine if it is properly denied.

               An understanding of the gang-related felony statute is necessary to address

Petitioner’s argument. That statute provides:

       “If a person who is an associate or a member of a gang commits a felony or attempts
       to commit a felony and the person’s association or membership in the gang provides
       the motive, means, or opportunity to commit the felony, the person is guilty of a
       felony punishable by imprisonment for not more than 20 years.”

Mich. Comp. Laws § 750.411u(1). That statute defines gang as follows:

       (a) “Gang” means an ongoing organization, association, or group of 5 or more
       people, other than a nonprofit organization, that identifies itself by all of the
       following:

            (i)       A unifying mark, manner, protocol, or method of expressing
            membership, including a common name, sign or symbol, means of
            recognition, geographical or territorial sites, or boundary or location.

            (ii)       An established leadership or command structure.


                                                  7
            (iii)     Defined membership criteria.

Id.

               In Petitioner’s case, the prosecutor argued that Petitioner committed first-degree

murder and that Petitioner’s gang membership provided the motive, means, and opportunity to

commit the felony. Petitioner argues that there was no gang—the evidence was insufficient to

show that he was a gang-member at the time of the shooting or that the shooting was gang-related.

For that reason, counsel should have succeeded in securing dismissal of the gang charge when he

challenged the bindover or on the motion for directed verdict or, as he now argues, by filing an

interlocutory appeal. Then, according to Petitioner, the evidence of prior gang activity would not

have come in and the jury would not have been tainted.

               Petitioner implicitly bases his constitutional argument on the premise that, but for

the gang-related felony charge, evidence that the gang provided the motive, means, and

opportunity for the murder would not have been admissible. Petitioner contends that such evidence

would then have been properly excluded under Michigan Rule of Evidence 404(b) regarding other

crimes, wrongs, or acts.

               Petitioner’s contention, however, is directly contradicted by the language of Rule

404(b) which specifically declares admissible evidence of other crimes, wrongs, or acts for the

purpose of “proof of motive, opportunity, intent, preparation, scheme, plan, or system in doing an

act, knowledge, identity, or absence of mistake or accident . . . .” Mich. R. Evid. 404(b). So long

as the prosecutor could make the claim that the murder was motivated by the gang, or that the gang

provided the means or opportunity for the crime—and Petitioner’s friends’ testimony supported

that claim---the evidence was coming in, with or without the gang-related felony charge. In that

sense, whether counsel attempted or succeeded in securing dismissal of the charge in the district



                                                8
court, the circuit court, or the court of appeals on interlocutory appeal would not likely have altered

the admissibility of the gang-related evidence.

               In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established

a two-prong test by which to evaluate claims of ineffective assistance of counsel. To establish a

claim of ineffective assistance of counsel, the petitioner must prove:            (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

Id. at 687.   A court considering a claim of ineffective assistance must “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689.

               The defendant bears the burden of overcoming the presumption that the challenged

action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350 U.S. 91, 101

(1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding that counsel’s

strategic decisions were hard to attack). The court must determine whether, in light of the

circumstances as they existed at the time of counsel’s actions, “the identified acts or omissions

were outside the wide range of professionally competent assistance.” Strickland, 466 U.S. at 690.

Even if a court determines that counsel’s performance was outside that range, the defendant is not

entitled to relief if counsel’s error had no effect on the judgment. Id. at 691. If the evidence would

have been admissible with or without the charge, counsel’s failure to secure dismissal of the

charge—whether by failing to stop the bindover, failing to obtain a directed verdict, or failing to

file an interlocutory appeal—had no effect on the judgment.

               The Michigan Court of Appeals concluded that Petitioner had failed to show

prejudice from counsel’s failure to secure dismissal of the charge. The court of appeals determined



                                                  9
that the evidence was plainly sufficient to satisfy the requirements of the gang-related felony

statute; therefore, any further attempt by counsel to secure dismissal of the charge would have

been futile. The court of appeals recounted that sufficient evidence as follows:

       Several witnesses testified that Cummings belonged to the Bemis gang.
       Specifically, a retired Kent County jail administrator, an expert on gangs, testified
       that the jail flagged Cummings as a Bemis gang member dating back to 2009 when
       he got booked into the jail on another offense, and several of Cummings’s cohorts
       testified that Cummings was a member of the Bemis gang and hung out at Martin
       Luther King Park with other Bemis gang members. They testified that the Bemis
       gang understood that their territory covered a large area including Bemis Street and
       the Martin Luther King Park areas. One of Cummings’s cohorts testified that once
       one became a member of the Bemis gang, one always remained a member, and
       members were obligated to commit criminal activities for the gang. The retired jail
       administrator also testified that the Bemis gang had several subsets of smaller gang-
       related groups. Older members directed younger subordinate members to commit
       violent acts for them. One of Cummings’s cohorts and a member of TTG admitted
       that TTG was a subset of the Bemis gang and that all TTG members were associated
       with the Bemis gang. There was also testimony that the Bemis gang had over 100
       members. There was significant evidence that Cummings was a member of the
       Bemis gang and that the Bemis gang satisfied the definition of a gang set forth in
       MCL 750.411u.

(Mich. Ct. App. Op., ECF No. 2-1, PageID.40.)

               As part of this argument regarding counsel’s ineffectiveness, Petitioner attacks the

sufficiency of the gang evidence. A § 2254 challenge to the sufficiency of the evidence is governed

by the standard set forth by the Supreme Court in Jackson v. Virginia, 443 U.S. 307, 319 (1979),

which is “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” This standard of review recognizes the trier of fact’s responsibility to resolve reasonable

conflicts in testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts. Id. Issues of credibility may not be reviewed by the habeas court under this

standard. See Herrera v. Collins, 506 U.S. 390, 401-02 (1993). Rather, the habeas court is

required to examine the evidence supporting the conviction, in the light most favorable to the


                                                10
prosecution, with specific reference to the elements of the crime as established by state law.

Jackson, 443 U.S. at 324 n.16; Allen v. Redman, 858 F.2d 1194, 1196-97 (6th Cir. 1988).

               The Jackson v. Virginia standard “gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at 319. Moreover, because both

the Jackson standard and AEDPA apply to Petitioner’s claims, “the law commands deference at

two levels in this case:     First, deference should be given to the trier-of-fact’s verdict, as

contemplated by Jackson; second, deference should be given to the Michigan Court of Appeals’

consideration of the trier-of-fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d

652, 656 (6th Cir. 2008). This standard erects “‘a nearly insurmountable hurdle’” for petitioners

who seek habeas relief on sufficiency-of-the-evidence grounds. Davis v. Lafler, 658 F.3d 525,

534 (6th Cir. 2008) (quoting United States v. Oros, 578 F.3d 703, 710 (7th Cir. 2009)).

               Petitioner does not contend that the court of appeals mischaracterized the record

when it identified the evidence that it found sufficient to meet the elements of the gang-related

felony charge. Instead, Petitioner argues that the evidence is insufficient if you look at it in a light

that favors him, reject the credibility of the witnesses that favor the prosecution, and draw

inferences from the evidence that come out in Petitioner’s favor. Petitioner’s challenge runs afoul

of the Jackson standard in all three respects.

               The Michigan Court of Appeals considered the sufficiency of the gang-related

felony evidence consistently with the Jackson decision. The appellate court viewed the evidence,

reasonable inferences, and possible credibility determinations in a light that favored the

prosecution and with reference to the elements of the gang-related felony charge, determined a

reasonable jury could have concluded that Petitioner was a member of the Bemis gang and that it



                                                  11
was the gang that provided the motive, means or opportunity for the shooting. That determination

is not contrary to, nor is it an unreasonable application of, Jackson. Because there was sufficient

evidence that Petitioner committed a gang-related felony, further attacks by counsel on the

propriety of the gang-related felony charge would have been futile. “Omitting meritless arguments

is neither professionally unreasonable nor prejudicial.” Coley v. Bagley, 706 F.3d 741, 752 (6th

Cir. 2013). Therefore, Petitioner has failed to demonstrate that the appellate court’s rejection of

his ineffective assistance claim is contrary to, or an unreasonable application of, Strickland and he

is not entitled to relief on that claim.

                Finally, Plaintiff’s statement of this issue seems to include a claim, independent of

his ineffective assistance of counsel claim, that the admission of the gang-related “other bad acts

evidence” was wrongful, either because it was inconsistent with Rule 404(b) or because it violated

Petitioner’s due process rights. The extraordinary remedy of habeas corpus lies only for a violation

of the Constitution. 28 U.S.C. § 2254(a). As the Supreme Court explained in Estelle v. McGuire,

502 U.S. 62 (1991), an inquiry whether evidence was properly admitted or improperly excluded

under state law “is no part of the federal court’s habeas review of a state conviction [for] it is not

the province of a federal habeas court to re-examine state-court determinations on state-law

questions.” Id. at 67-68. Rather, “[i]n conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or treaties of the United States.” Id.

at 68. State-court evidentiary rulings cannot rise to the level of due process violations unless they

offend some principle of justice so rooted in the traditions and conscience of our people as to be

ranked as fundamental. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000) (quotation omitted);

accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh v. Mitchell, 329 F.3d 496,




                                                 12
512 (6th Cir. 2003). This approach accords the state courts wide latitude in ruling on evidentiary

matters. Seymour, 224 F.3d at 552 (6th Cir. 2000).

               Further, under the AEDPA, the court may not grant relief if it would have decided

the evidentiary question differently. The court may only grant relief if Petitioner is able to show

that the state court’s evidentiary ruling was in conflict with a decision reached by the Supreme

Court on a question of law or if the state court decided the evidentiary issue differently than the

Supreme Court did on a set of materially indistinguishable facts. Sanders v. Freeman, 221 F.3d

846, 860 (6th Cir. 2000). Petitioner has not met this difficult standard.

               There is no clearly established Supreme Court precedent that holds that a state court

violates the Due Process Clause by permitting propensity evidence in the form of other bad acts

evidence. In Estelle v. McGuire, the Supreme Court declined to hold that the admission of prior

acts evidence violated due process. Estelle, 502 U.S. at 75. The Court stated in a footnote that,

because it need not reach the issue, it expressed no opinion as to whether a state law would violate

due process if it permitted the use of prior crimes evidence to show propensity to commit a charged

crime. Id. at 75 n.5. While the Supreme Court has addressed whether prior acts testimony is

permissible under the Federal Rules of Evidence, see Old Chief v. United States, 519 U.S. 172

(1997); Huddleston v. United States, 485 U.S. 681 (1988), it has not explicitly addressed the issue

in constitutional terms. The Sixth Circuit has found that “[t]here is no clearly established Supreme

Court precedent which holds that a state violates due process by permitting propensity evidence in

the form of other bad acts evidence.” Bugh, 329 F.3d at 512. Therefore, Petitioner’s 404(b)/due

process claim fails as well.

                       B.      Sufficiency of the evidence regarding murder

               Petitioner’s sufficiency challenge regarding his murder conviction parallels his

gang-related felony sufficiency challenge. Petitioner argues there “was no evidence at trial that
                                                 13
the shooting was gang related.” (Pet’r’s Br., ECF No. 2, PageID.25.) Petitioner argues that his

companions all worked out plea agreements and that their testimony was self-serving and should

be rejected for that reason. (Id.) Petitioner goes through the trial, witness by witness, to

demonstrate that if one simply looks to the right parts of the testimony, and draws the right

inferences, and rejects the evidence Petitioner deems unreliable, that Petitioner was not guilty of

actually killing the victim or of aiding and abetting the killing of the victim.

               Petitioner is absolutely correct. The jurors could have gone the other way. But the

fact that there may have been sufficient evidence to acquit Petitioner does not detract from the

evidence identified by the court of appeals that sufficed to support his conviction. Once again, the

court of appeals followed Jackson’s mandate. The court considered the evidence in a light that

favored the prosecution and concluded that the evidence considered in that light, reasonable

inferences from the evidence, and reasonable credibility determinations were sufficient to permit

a reasonable jury to find beyond a reasonable doubt that Petitioner aided and abetted first-degree

murder. Therefore, Petitioner’s misdirected arguments do not show that the court of appeals

determination of the sufficiency issue is contrary to, or an unreasonable application of, clearly

established federal law. Accordingly, Petitioner is not entitled to habeas relief.

               IV.     Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth
                                                  14
by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Id. “A petitioner satisfies this standard by demonstrating that . . .

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the Court

may not conduct a full merits review, but must limit its examination to a threshold inquiry into the

underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.



Dated: January 7, 2020                                /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                                 15
